DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations:
a second guide unit on the sliding part, one of the guide units having a first bearing and a second bearing at least one of which is pivotal in a respective bearing seat, the other guide unit having a first guide bar and a second guide bar spaced apart in movement direction and movable jointly in the movement direction relative to the respective first and second bearings, 

The closest art of record in meeting all the limitations of claim 1 are the Shimizu JP 6446482 publication and the Oliver WO 2008037067 publication.  Neither Oliver nor Shimizu disclose or teach a bearing coupled with a sliding part where the bearing is pivotal in a respective bearing seat.     Hueng KR 2018/0076168 discloses an adjustable armrest wherein the armrest has guide bars mounted on ball bearings received in rails.  Hueing does not disclose nor teach  a bearing pivotal in a respective bearing seat wherein the guide unit has a guide bar movable in the movement direction.  
Neither Oliver, Shimizu nor Hueng disclose or teach the limitations of  first guide bar and second guide bar relatively movable in a bearing that is pivotal within in a respective bearing seat.
 In summary claim 1 is neither anticipated under 35 USC 102 nor rendered obvious under 35 USC 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612